Case 2:20-cr-00169-ODW Document 17 Filed 08/26/21 Page 1lof2 Page ID #:128

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL
Case No. CR 20-00169-ODW Date August 26, 2021

 

Title United States v. Shauna Marie Fabrega

 

Present: The Honorable Margo A. Rocconi, United States Magistrate Judge

 

 

Erica Bustos Zoom 8/26/21
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Government: Attorneys Present for Defendant:
Morgan Cohen Jimmy Threatt
Proceedings: ORDER OF DETENTION — SUPERVISED RELEASE ALLEGATION

The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a) following Defendant’s arrest for alleged

violation(s) of the terms of Defendant’s L) probation / &) supervised release.

The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:

will appear for further proceedings as required if released.

XX _will not endanger the safety of any other person or the community if
released.

The Court bases its findings on the following:
Xx] Allegations in petition
Lack of bail resources
No stable residence or employment
Ties to foreign countries
Previous failure to appear or violations of probation, parole, or release

Nature of previous criminal convictions

xXw WOO ®

Substance abuse

MRW-2SR (9/16) CRIMINAL MINUTES - GENERAL Page 1 of 2
Case 2:20-cr-00169-ODW Document 17 Filed 08/26/21 Page 2of2 Page ID #:129

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - GENERAL
Case No. CR 20-00169-ODW Date August 26, 2021

 

Title United States v. Shauna Marie Fabrega

 

O Already in custody on state or federal offense

O Refusal to interview with Pretrial Services

O

O Defendant did not oppose the detention request.
% OK

IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.

MRW-2SR (9/16) CRIMINAL MINUTES - GENERAL Page 2 of 2
